Title: To Thomas Jefferson from Charles Willson Peale, 23 December 1808
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Museum Decr. 23d. 1808.
                  
                  
                  It is to be regreted that you had not sent sooner, when we might have sent you some of Coll. Humphreis’s Cloath, I could not find either Cloath or Cordduroy. but I have sent by this days Mail as ⅌. enclosed Bill, and Buttons made at Trenton. If you think the Stuff fine enough for your use, it will be necessary in the present season to use flannel Drawers. I have prefered sending two patterns that you might have a choise, but regret I could find nothing better, however should you think it too enferior for your own use, they are cheap goods for your Servants. The managers of the Domestec Store tell me that they expect some finer goods from the Eastward shortly.   Mr. Randolph is very attentive to his Studies, and I have not a doubt that he will be a valuable member of Society by his skill & disposition to eleviate the miseries that our species are liable too. I am happy in being able to say that his is a charming young man, and others that know him entertain the same sentements of his talents and disposition. There is no vacancy for holidays with the lectures belonging to the University, it would be an injury to young men who come from distant States to loose time of improvement— and be on expences, such being the case, I presume you will not desire Mr. Randolph to make an interruption in the course of his Studies, for he is now beginning desections; perhaps the most precious time of the season. That you may have a correct view of his expences; the following is coppied from my Book.
                  
                     
                        
                           
                           
                           
                           
                           c
                        
                        
                           
                           commenced Octr. 16. 1808. A Lens for your Seal
                           
                           25 x
                        
                        
                           
                           
                           Umbrerella for Mr. Randolph
                           5.
                           50
                        
                        
                           Novr.
                           19
                           Cash for carriage of Pollygraph to Baltimore
                           
                           25 x
                        
                        
                           
                           25.
                           Washing Woman bill 5 Doz & 5 pieces
                           3.
                           62½
                           
                        
                        
                           
                           
                           Bells Anatomy
                           22.
                           
                        
                        
                           
                           
                           Chaptals chemistry neatly bound
                           5.
                           75
                        
                        
                           
                           
                           Doctr Physicks Ticket to surgical Lectures
                           15.
                           
                        
                        
                           
                           31.*
                           Case of Discecting Instruments
                           9
                           
                        
                        
                           
                           
                           2¼ Yds. of Drab Cloath for a Surtout
                           11.
                           25
                        
                        
                           
                           
                           Ticket of Matriculation (University)
                           4.
                           
                        
                        
                           
                           
                           Hospital ticket
                           10.
                           
                        
                        
                           
                           
                           Pocket Money to Mr. Randolph
                           4
                           
                        
                        
                           
                           
                           Taylors Bill for trimmings & making Surtout
                           6,
                           50
                        
                        
                           Decr.
                           23d
                           Cash to Mr. Randolph to purchase a Skeleton &c
                           10.
                           
                        
                        
                           
                           
                           2½ Yds. Cottan Cassimir @ 1.50
                           3,
                           75 x
                        
                        
                           
                           
                           3½ Dozn. Buttons (home Manufacture)
                           1,
                           18 x
                        
                        
                           
                           25
                           10 Weeks board of Mr. Randolph @ 4 ⅌. W.
                           
                              40
                           
                           ____
                        
                        
                           
                           
                           * Doctr Woodhouse Ticket to Lectures
                           
                              20
                           
                           ____
                        
                        
                           
                           
                           
                           172,
                           5½
                           
                        
                        
                           
                           
                           
                                 Cash Recd in 3 payments
                           
                              210,
                           
                           ____
                        
                        
                           
                           
                           
                                 
                                 Ballance in my hands
                           $37.
                           94½
                           
                        
                     
                  
                  I hope you will approve of the above expenditures. Mr. Vaughan desires me to make his respects to you. being very much occupied I have trusted to my friend Randolph to write for me on several occasions.
                  Yrs. affectionately
                  
                     C W Peale
                     
                  
               